NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           July 14, 2015

      Hon. Stephen B. Tyler                        Hon. Brendan W. Guy
      District Attorney                            Assistant District Attorney
      205 N. Bridge St., Suite 301                 205 N. Bridge Street, Ste 301
      Victoria, TX 77901                           Victoria, TX 77901
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Daniel Gilliam                          Hon. Patti Hutson
      County Court at Law No. 2                    Attorney at Law
      115 N. Bridge, Room 127                      110 E. Constitution
      Victoria, TX 77901                           Victoria, TX 77901
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00317-CR
      Tr.Ct.No. 2-103177
      Style:    In Re The State of Texas ex. rel. Stephen B. Tyler


             Enclosed please find a copy of an order issued by this Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Hon. Heidi Easley (DELIVERED VIA E-MAIL)